Case 1:20-cr-00057-GBD Document 196 Filed 01/19/21 Page 1 of 2

305 Madison Avenue

New York, NY 10165
T: 212-922-1080
Glaym ner F: 212-949-8255

Isabelle A. Kirshner
Partner
kirshner@clayro.com

Hon. George Daniels
United States Courthouse
500 Pearl Street

S “ae |
New York, N.Y. 10007 LAB L D: jel
BY ECF Geprec. Daniels, U.S.D.J.

Dated: —dANTS 207°

Re: United States v. Yonette Respass
20 Crim. 57 (GBD)

 

 

Dear Judge Daniels:

We are the attorneys for the above-named defendant. I am writing to request permission
for Ms. Respass to visit her parents’ graves on a regular basis.

Ms. Respass was arrested on February 19, 2019 and released later that day on a Personal
Recognizance Bond of $50,000, along with conditions that included home confinement and
travel restrictions. She gave birth to her first child on March 2, 2020 and has been compliant with
the conditions of her release.

As your honor may recall, I wrote earlier this year to request permission for Ms. Respass
to attend her mother’s funeral in North Carolina. Her mother, Laila Frasier, died from COVID-
19 on April 16, 2020. Although permission was granted, given that she is the sole caretaker of
her son, she decided to forego attending the funeral to avoid the health risks of traveling. In my
letter of April 23, 2020, I further informed the Court that Ms. Respass’ father, Wisden Davis,
died on April 2, 2020 at his home in Queens. Mr. Davis suffered from chronic kidney disease
and declined medical care because he was concerned about contracting COVID. Unfortunately,
he died from complications of an infection.

Ms. Respass who is 29 years old, lost both of her parents in a two week period. She finds
solace and comfort from visiting their graves. Since their deaths, she has, with the permission of
Pre-Trial Services Officer John Moscato, visited her parents’ graves at Pinelawn Cemetery in
Farmingdale, NY regularly. For the most part, she’s made the visit twice a month. In November,

 
Case 1:20-cr-00057-GBD Document 196 Filed 01/19/21 Page 2 of 2

Mohammed Ahmed was assigned as her supervising PTS Officer. In my discussions with Mr.
Ahmed about continuing to allow my client to visit the cemetery, he’s indicated that he has no
objection, but believes the Court’s permission is necessary.

Therefore, | am writing to request that Ms. Respass be permitted to visit her parents’
graves at Pinelawn Cemetery twice a month.

Michael Longyear, the AUSA assigned to this matter has no objection to this request.

Very truly yours,
/s/
ISABELLE A. KIRSHNER

cc: Mohammed Ahmed (by email)
Michael Longyear (by ECF)

 
